RESOLUCIÓN
A la petición de certiorari, no ha lugar. El peticionario no ha demostrado que la papeleta a utilizarse en las primarias de 12 de junio de 1988 por la candidata Rosa María Ramírez *551Pantojas, y la incorporación de una equis (X) como parte de la misma, viole alguna disposición de la Ley Electoral de Puerto Rico; que su utilización pueda crear una confusión real en la mente del electorado del Partido Nuevo Progre-sista, o que sea contraria, directa o implícitamente, al dicta-men original del tribunal de instancia.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió voto disidente al cual se une el Juez Asociado Señor Rebollo Ló-pez. El Juez Presidente Señor Pons Núñez no intervino.
(Fdo.) Bruno Cortés Trigo Secretario General